Mr. Justice Aldrey
delivered the opinion of the Court.
On the day set for the hearing of this appeal there was *225also heard a. motion filed by the appellee for a dismissal of the same on the ground that the question involved has become academic.
The Municipal Assembly of Caguas instituted impeachment proceedings against the Mayor, Dr. José Reguero Gon-zález, upon certain charges brought against him in his official capacity. After a public hearing was held with the appearance of the mayor represented by counsel before the municipal assembly, lawfully constituted as a court of impeachment, and after hearing the evidence introduced, the municipal assembly adopted a resolution in which some of the charges were held to have been substantiated. Dr. José Reguero González was found guilty of the charges and ordered to be removed as Mayor of Caguas. On January 30,, 1931, the mayor brought the present appeal from the above; resolution. He was granted several extensions for filing his' brief in this Court and his appeal was heard on the day set for the hearing, November 18, 1931.
There was attached to the appellee’s motion to dismiss á certificate of the Executive Secretary of Puerto Rico to the-effect that Dr. José Reguero González was appointed by the Governor to the office of Mayor of Caguas until the Senate-convened; that the next time the Senate was in session the-Governor failed to submit for approval the appointment of Dr. Reguero González as Mayor of Caguas, and instead he submitted the nomination of another person to that office,, which nomination was confirmed by the Senate on July 14„ 1931.
It appears from the foregoing that Dr. José Reguero Gon-zález had ceased as Mayor of Caguas when the hearing of the appeal brought by him in the present case was had, and therefore, it becomes academic now to decide whether or not the resolution removing the appellant from the office in question was erroneous. No costs are involved in the present case and a decision by us of his appeal would serve no practical purpose, because, even if favorable to him, he could not *226-fill the office of Mayor of Caguas, as the G-overnor refused to submit his appointment to the Senate for approval and appointed somebody else in his place. The sole ground of personal gratification for the appellant if the appeal were decided in his favor is not sufficient justification for the in-observance of the rule that no questions should be judicially determined where no practical purpose for either party would be served.
The appeal must be dismissed.